Citation Nr: 0919897	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-19 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from June 1940 to August 
1945 and from November 1945 to October 1960.  He died in 
December 1987.  The appellant is his surviving spouse 
(widow).  She appealed to the Board of Veterans' Appeals 
(Board) from a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied her claim for 
enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2), which 
provides additional benefits for the widow of a Veteran who 
was rated 100 percent disabled for eight years prior to his 
death.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The appellant was awarded DIC benefits after the Veteran 
passed away in December 1987, in relevant part, due to his 
service-connected diabetes mellitus and hypertensive 
cardiovascular disease with ischemic heart disease and 
generalized arteriosclerosis.

2.  The Veteran's service-connected disabilities, in 
combination, which also included several complications of 
diabetes (namely, retinopathy with total blindness in both 
eyes and bilateral upper and lower extremity polyneuritis), 
had been rated as 100-percent disabling effectively since 
June 3, 1981, so for less than 8 years prior to his death in 
December 1987.  




CONCLUSION OF LAW

The criteria are not met for enhanced DIC under 38 U.S.C.A. § 
1311(a)(2).  38 U.S.C.A. § 1311 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1311, as amended, DIC shall be paid to a 
surviving spouse at a certain  monthly rate.  Notably, 
however, 38 U.S.C.A. § 1311(a)(2) provides, in pertinent 
part, that the monthly rate shall be increased by $246 in the 
case of the death of a Veteran who at the time of death was 
in receipt of or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding death.

In this case, the relevant facts are not in dispute.  The RO 
determined in a January 1988 decision that the Veteran's 
death the month prior, in December 1987, was in part the 
direct result of his service-connected diabetes mellitus 
and/or hypertensive cardiovascular disease with ischemic 
heart disease and generalized arteriosclerosis.  So the RO 
awarded his surviving spouse, the appellant, DIC benefits for 
the cause of his death.  More recently, however, she filed a 
claim for enhanced DIC benefits under 38 U.S.C.A. § 
1311(a)(2) based on the theory that the Veteran's service-
connected disabilities were rated as 100-percent disabling 
for at least 8 years immediately prior to his death.  
Unfortunately, though, the evidence does not support this 
assertion.



In May 1975, the RO granted service connection for (i) 
diabetes mellitus with diabetic retinopathy, initially rated 
as 60-percent disabling, (ii) impaired vision of both eyes 
due to the diabetes mellitus, initially rated as 30-percent 
disabling, and (iii) hypertension, initially rated as zero-
percent disabling, for a combined 70 percent rating.  See 38 
C.F.R. § 4.25.  The RO also determined the Veteran was 
entitled to special monthly compensation (SMC) on account of 
loss of use of one eye having only light perception.  So he 
did not meet the criteria for a 100 percent disability rating 
at that time.

Unfortunately, the Veteran's vision problems worsened.  
Consequently, in April 1976 the RO granted a higher 90 
percent rating for his diabetic retinopathy.  This 90 percent 
rating, combined with the 60 percent rating already in effect 
for his diabetes mellitus, resulted in a combined 100 percent 
rating from August 15, 1975.  See 38 C.F.R. § 4.25.  

The Board realizes that if that rating decision had remained 
unchanged, the appellant's argument that the Veteran's 
service-connected disabilities were rated as 100-percent 
disabling for at least 8 years prior to his death in December 
1987 would prevail.  But this is not the case because, in May 
1983, the RO issued a corrective rating decision finding it 
had committed clear and unmistakable error (CUE) in assigning 
a rating for diabetes mellitus with diabetic retinopathy and 
a separate rating for vision impairment due to the diabetes 
mellitus, since evaluating vision impairment twice violated 
the rule against pyramiding.  See 38 C.F.R. § 4.14 
("evaluation of the same manifestation under different 
diagnoses [is] to be avoided.").  As a result, the RO 
concluded in May 1983 that the Veteran had a combined rating 
of 90 percent from August 15, 1975, and a combined rating of 
100 percent from June 3, 1981.  And since he died in December 
1987, his 100 percent rating was in effect for less than 8 
years prior to his death.  Thus, there no legal basis to 
grant the appellant's enhanced DIC claim.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

It is further worth noting that the Veteran never attempted 
to appeal that May 1983 rating decision during his lifetime.  
Therefore, that decision became final and binding on him 
based on the evidence then of record and may not be altered 
by the appellant, long after the fact, unless she 
collaterally attacks that decision and shows that it, too, 
was the product of CUE.  See 38 U.S.C.A.§ 7105(c); see also 
38 C.F.R. §§ 3.105(a), 20.302, 20.1103.  And she has not 
asserted in her pleadings or other statements submitted 
during the course of her appeal that that May 1983 rating 
decision involved CUE.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. § 3.105.

For these reasons and bases, the Board can only conclude that 
there is no legal basis for awarding the appellant enhanced 
DIC benefits under 38 U.S.C.A. § 1311(a)(2).  This case is 
one in which the law is dispositive of the issue.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  And since the 
claim has been denied as a matter of law, the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable.  See 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b)(1).  VA must refrain 
from providing assistance in obtaining evidence when the 
appellant, as in this case, is ineligible for the benefit 
sought "because of [ ] lack of legal entitlement."  38 C.F.R. 
§ 3.159(d).  See also VAOPGCPREC 5-2004; Mason v. Principi, 
16 Vet. App. 129 (2002).


ORDER

The claim for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


